DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed after 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Restriction Requirement for Election of Invention
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. 	Claims 1-18, drawn to a molten fuel nuclear reactor, classified in G21C11/06.
II. 	Claims 19-20, drawn to a nuclear reactor, classified in G21C15/12.
The inventions are independent or distinct, each from the other because:

Inventions I and II are related as subcombination and combination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  
In the instant case, the subcombination has separate utility without a thermoelectric generator that creates electricity from a temperature difference between a first surface and a second surface, where the first surface is in thermal communication with the reactor vessel and the second surface is exposed to an ambient environment.


Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (i) separate classification thereof; (ii) different fields of search would be required that employ different search queries and/or different class/subclasses; (iii) divergent subject matter; and (iv) the inventions would likely raise different non-prior art issues under 35 U.S.C. 112.

Applicant is advised that the reply to this requirement to be complete must include both: (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected invention. 
The invention election may be made with or without traverse.  To reserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

The examiner has required restriction between combination and subcombination inventions.  Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 


Requirement for Election of Species
This application is directed to the following disclosed patentably distinct species:

A.	The “fissionable fuel salts” species selected from:
(A1)	PuCl3, 
(A2)	UCl4,
(A3)	UCl3F,
(A4)	UCl3,
(A5)	UCl2F2,
(A6)	ThCl4,
(A7)	UClF3, or
(A8)	an indicated single particular combination taken from any of (A1)-(A7).

B.	The “non-fissile salts” species selected from:
(B1)	NaCl,
(B2)	MgCl2,  
(B3)	CaCl2,
(B4)	BaCl2,
(B5)	KCl,
(B6)	SrCl2,
(B7)	VCl3,
(B8)	CrCl3,
(B9)	TiCl4,
(B10)	ZrCl4, 
(B11)	ThCl4,
3,
(B13)	NpCl4,
(B14)	AmCl3,
(B15)	LaCl3,
(B16)	CeCl3,
(B17)	PrCl3,
(B18)	NdCl3, or
(B19)	an indicated single particular combination taken from any of (B1)-(B18).

C.	The “control drums” species selected from:
(C1)	Figure 6A; see [0016]
(C2)	Figure 6B,
(C3)	Figure 6C, or
(C4)	Figure 6D.

D.	The “reactor system” species selected from:
(D1)	Figure 11A; see [0021]
(D2)	Figure 11B,
(D3)	Figure 11C,
(D4)	Figure 11D,
(D5)	Figure 11E, or
(D6)	Figure 11F.

E.	The “cooling” species selected from:
(E1)	secondary cooling system; see [0022], or
(E2)	heat rejection system.

F.	The “pool type reactor system” species selected from:
(F1)	Figure 2; see [0011, 0012, 0024, and 0027]
(F2)	Figure 14, or
(F3)	Figure 17.

G.	The “exit channel” species selected from:
(G1)	Figure 4, [0070]
(G2)	Figure 5, [0080]
(G3)	Figure 11 [0100]
(G4)	Figure 15, [0025, 0114], or
(G5)	Figure 16 [0026, 0116].

The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which 

There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species require different fields of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies/queries); the prior art applicable to one species would not likely be applicable to another species; and the species have acquired a separate status in the art due to their recognized divergent subject matter.

Applicant is advised that the reply to this requirement to be complete must include both: (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143); and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

The species election may be made with or without traverse.  To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application.  A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Application Status Information
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  For questions on access to the Private PAIR system, contact the Electronic Business Center at 866-217-9197 (toll-free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

Interview Information
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Contact Information
Examiner Daniel Wasil can be reached at (571) 272-4654, on Monday-Thursday from 10:00-4:00 EST.  Supervisor Jack Keith (SPE) can be reached at (571) 272-6878. 





/DANIEL WASIL/
Examiner, Art Unit 3646
Reg. No. 45,303



/JACK W KEITH/Supervisory Patent Examiner, Art Unit 3646